

113 HR 3207 IH: Benefits Fairness for Filipino Veterans Act of 2013
U.S. House of Representatives
2013-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3207IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2013Mr. Gutiérrez (for himself, Ms. Bordallo, Mr. Cárdenas, Ms. Duckworth, Mr. Enyart, Ms. Hanabusa, Mr. Honda, Mr. Sablan, Mr. Vargas, Mr. Lowenthal, and Mrs. Bustos) introduced the following bill; which was referred to the Committee on Veterans’ AffairsA BILLTo amend title 38, United States Code, to modify the method of determining whether Filipino veterans are United States residents for purposes of eligibility for receipt of the full-dollar rate of compensation under the laws administered by the Secretary of Veterans Affairs.1.Short titleThis Act may be cited as the Benefits Fairness for Filipino Veterans Act of 2013.2.Determination of eligibility of certain Filipino veterans for full-dollar rate of benefits under the laws administered by the Secretary of Veterans AffairsSection 107(c) of title 38, United States Code, is amended by adding at the end the following new sentence: The Secretary may not determine that a person is not an individual residing in the United States for purposes of this subsection solely because the person is outside the United States for any period of time less than one year..